Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101:
(Claims 1 and 12) 1. A method implemented by one or more processors, the method comprising: receiving audio data corresponding to a spoken utterance of a user, the audio data being based on detection of the spoken utterance by a client device; processing the audio data using a first speech recognition model corresponding to a first language; determining, based on processing the audio data using the first speech recognition model, content that is responsive to the spoken utterance; monitoring for an additional spoken input from the user; receiving, during the monitoring, additional audio data corresponding to an additional spoken utterance, the additional audio data being based on detection of the additional spoken utterance by the client device; determining, based on receiving the additional audio data, that the additional spoken utterance is provided by an additional user; accessing, based on the additional spoken utterance being provided by the additional user, a user profile corresponding to the additional user; determining, based on accessing the user profile corresponding to the additional user, that the user profile provides a correspondence between the additional user and a second language; based on determining that the user profile provides the correspondence between the additional user and the second language: using a second speech recognition model, for the second language, in processing the additional audio data; and causing the client device to render further responsive content based on the processing of the additional audio data using the second speech recognition model.

9. A method implemented by one or more processors, the method comprising: receiving audio data corresponding to a spoken utterance of a user, the audio data being based on detection of the spoken utterance by a client device; processing the audio data using a first speech recognition model corresponding to a first language; determining, based on processing the audio data using the first speech recognition model, to render a prompt in response to the spoken utterance of the user; causing the client device to render the prompt and to monitor for additional spoken input following the rendering; receiving, during the monitoring, additional audio data corresponding to an additional spoken utterance, the additional audio data being based on detection of the additional spoken utterance by the client device; determining, based on the prompt, an anticipated type of input to be provided in response to the prompt; determining, based on the anticipated type of input and based on historical interaction data for the user, to utilize an alternative speech recognition model, for a second language, in processing the additional spoken utterance, wherein the historical interaction data indicates that the user utilized the second language in providing past instances of input that are of the anticipated type; and causing the client device to render the further responsive content that is based on processing the additional spoken utterance utilizing the alternative speech recognition model.

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
YES

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
YES

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
NO

The claims amount to a person listening to two users speaking and determining which languages are being spoken, wherein the person is familiar with the users based on previous conversations and the personality of the users. Models are analogous to the human brain for instance.

• Collecting and comparing known information (Classen)
• Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; West View†)
• Comparing new and stored information and using rules to identify options (Smartgene)†

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160329048 A1	Li; Weiying et al. (hereinafter Li) in view of US 20110055256 A1 Phillips; Michael S. et al. (hereinafter Phillips).
Re claim 9, Li teaches
9. A method implemented by one or more processors, the method comprising: receiving audio data corresponding to a spoken utterance of a user, the audio data being based on detection of the spoken utterance by a client device; (updates based on changed personal user data analogous to account/profile, model switching for language changes, multilingual users 0014 0018-0019 0024-0026)
processing the audio data using a first speech recognition model corresponding to a first language; (1st model updates based on changed personal user data analogous to account/profile, model switching for language changes, multilingual users 0014 0018-0019 0024-0026)
…to utilize an alternative speech recognition model, for a second language, in processing the additional spoken utterance, wherein the historical interaction data indicates that the user utilized the second language in providing past instances of input that are of the anticipated type; and (updates based on changed personal user data analogous to account/profile, model switching for language changes, multilingual users 0014 0018-0019 0024-0026)
causing the client device to render the further responsive content that is based on processing the additional spoken utterance utilizing the alternative speech recognition model. (respond based on 1st or 2nd language, updates based on changed personal user data analogous to account/profile, model switching for language changes, multilingual users 0014 0018-0019 0024-0026)
However Li fails to teach
determining, based on processing the audio data using the first speech recognition model, to render a prompt in response to the spoken utterance of the user; (Phillips usage history, profiles, prompts, follow up inputs 0059 0064 0070 0117 fig. 7b)
causing the client device to render the prompt and to monitor for additional spoken input following the rendering; (Phillips usage history, profiles, prompts, follow up inputs 0059 0064 0070 0117 fig. 7b)
receiving, during the monitoring, additional audio data corresponding to an additional spoken utterance, the additional audio data being based on detection of the additional spoken utterance by the client device; (Phillips usage history, profiles, prompts, follow up inputs 0059 0064 0070 0117 fig. 7b)
determining, based on the prompt, an anticipated type of input to be provided in response to the prompt; determining, based on the anticipated type of input and based on historical interaction data for the user…(Phillips speech or text inputs usage history, profiles, prompts, follow up inputs 0059 0064 0070 0117 fig. 7b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li to incorporate the above claim limitations as taught by Phillips to allow for an adaptable multi-model scheme analogous to Li but expressly involving prompt and follow up responses by a user, thereby reducing error while increasing recognition speed by updating models based on usage in addition to the existing personal data changes in Li.


Re claim 10, Li teaches 
10. The method of claim 9, wherein the anticipated type of input is a number input, and wherein determining, based on the anticipated type of input and based on the historical interaction data for the user, to utilize the alternative speech recognition model in processing the additional spoken utterance, comprises: (updates based on changed personal user data analogous to account/profile, model switching for language changes, multilingual users 0014 0018-0019 0024-0026)
While Li teaches identifying multiple languages and changes to personal data, it fails to teach historical interactions, particularly:
determining to utilize the alternative speech recognition model based on the historical interaction data indicating that the user utilized the second language in past number inputs. (Phillips speech or text inputs usage history, profiles, prompts, follow up inputs 0059 0064 0070 0117 fig. 7b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li to incorporate the above claim limitations as taught by Phillips to allow for an adaptable multi-model scheme analogous to Li but expressly involving prompt and follow up responses by a user, thereby reducing error while increasing recognition speed by updating models based on usage in addition to the existing personal data changes in Li.


Re claim 11, Li teaches 
11. The method of claim 9, wherein the anticipated type of input comprises one or more words, and wherein determining, based on the anticipated type of input and based on the historical interaction data for the user, to utilize the alternative speech recognition model in processing the additional spoken utterance, comprises: (updates based on changed personal user data analogous to account/profile, model switching for language changes, multilingual users 0014 0018-0019 0024-0026)
While Li teaches identifying multiple languages and changes to personal data, it fails to teach historical interactions, particularly:
determining to utilize the alternative speech recognition model based on the historical interaction data indicating that the user utilized the second language in past inputs that each included at least a corresponding one of the one or more words. (Phillips speech or text inputs usage history, profiles, prompts, follow up inputs 0059 0064 0070 0117 fig. 7b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li to incorporate the above claim limitations as taught by Phillips to allow for an adaptable multi-model scheme analogous to Li but expressly involving prompt and follow up responses by a user, thereby reducing error while increasing recognition speed by updating models based on usage in addition to the existing personal data changes in Li.



Allowable Subject Matter
Claims 1-8 and 12-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving audio data corresponding to a spoken utterance of a user, the audio data being based on detection of the spoken utterance by a client device; processing the audio data using a first speech recognition model corresponding to a first language; determining, based on processing the audio data using the first speech recognition model, content that is responsive to the spoken utterance; monitoring for an additional spoken input from the user; receiving, during the monitoring, additional audio data corresponding to an additional spoken utterance, the additional audio data being based on detection of the additional spoken utterance by the client device; determining, based on receiving the additional audio data, that the additional spoken utterance is provided by an additional user; accessing, based on the additional spoken utterance being provided by the additional user, a user profile corresponding to the additional user; determining, based on accessing the user profile corresponding to the additional user, that the user profile provides a correspondence between the additional user and a second language; based on determining that the user profile provides the correspondence between the additional user and the second language: using a second speech recognition model, for the second language, in processing the additional audio data; and causing the client device to render further responsive content based on the processing of the additional audio data using the second speech recognition model.
The above claims are deemed allowable given the complex nature of monitoring for a first use then receiving a second user in a different language as precisely detailed in the claim limitations as a whole. The closest prior art combination teaches multiple models for each language but for a single user per device to use. Other prior art teaches barge-in detection to mute other users or switch. Similarly, prior art teaches databases that exist on servers which detect a user profile and switch accounts to another user when their voice is heard in general, however this is typically one user at a time per device without the expectation of hearing a second user. Another prior art exists which shows privacy prevention when an unwanted users voice is heard and the user it muted or excluded from the conversation, this teaches away from the present with the exception of being able to detect and identity a second user. Finally known prior art exists which uses two separate devices, one for each user where no other users are present and if so noise reduction and/or direction microphones are used to focus on one user. The closest combination of such prior art amounts to privacy prevention with user enrollment using barge-in prevention where different profiles are used one user as a time per device. Therefore the prior art does not teach or suggest the complex claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leydon; Gabriel et al.	US 9031829 B2
Language detection in a conversation


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov